ORDER
PER CURIAM.
Defendant Kevin Livesay appeals the judgment and sentence entered after a jury convicted him of involuntary manslaughter in violation of section 565.024, RSMo 1994. On appeal, Defendant argues the trial court plainly erred in allowing the State to argue during its closing the impact of the victim’s death on his family.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).